Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT/COMMENT
Election/Restrictions
The restriction requirement between Species 1-6, as set forth in the Office Action mailed on June 13, 2022, has been reconsidered in view of the examination on the merits.  The restriction requirement is hereby withdrawn because no prior art has been found that reads on the claims.  See the discussion in the reasons for allowance below.   
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.1  
Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Paul Amrozowicz on September 9, 2022.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 7, line 1, the phrase “The gimbal assembly of claim 7” is amended to –The gimbal assembly of claim 1--.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, considered alone or in combination, discloses or teaches a gimbal assembly with a cover having a first engagement protrusion extending toward the mount flange and a stop washer with anti-rotation protrusion extending radially outward from the stop washer and a rotation protrusion extending toward the cover, as required by Claims 1 and 17. 
Similarly, none of the prior art, considered alone or in combination, discloses or teaches a gimbal assembly with cover having a first engagement protrusion extending toward the mount flange and a gear washer with gear engagement protrusion and a rotation protrusion, and a gear including a plurality of teeth and an anti-rotation protrusion extending toward the mount flange, as required by Claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERET C MCNICHOLS whose telephone number is (571)270-7363. The examiner can normally be reached Monday - Friday: 9:00 - 5:00 (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERET C. MCNICHOLS
Primary Examiner
Art Unit 3632



/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.